Citation Nr: 0325301	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-33 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a right wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1995 RO rating decision which denied a 
compensable rating for the veteran's service-connected 
residuals of a right wrist fracture.  In February 1998, the 
Board remanded the claim to the RO for additional evidentiary 
development.  In June 1998, the veteran was scheduled for a 
videoconference hearing, but this was cancelled in lieu of a 
Decision Review Officer (DRO) conference which took place in 
June 1998.  In August 1998, the RO granted an increased 
rating of 10 percent for residuals of a right wrist fracture.  
The veteran continues to appeal for a higher rating.


FINDING OF FACT

The veteran's residuals of a right wrist fracture, including 
arthritis, are manifested by mild limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right wrist fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5215 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army (Air Forces) 
from October 1942 to October 1945.  His service medical 
records show that he fractured his right wrist in August 
1945.

In February 1946, the RO granted service connection for a 
right wrist fracture, and assigned a noncompensable rating 
for the condition.

A VA outpatient treatment record dated in August 1994 noted 
that the veteran complained of problems with his right wrist.

In September 1994, the veteran filed his current claim for a 
compensable rating for his service-connected residuals of a 
right wrist fracture.

In December 1994, the veteran was given a VA examination.  He 
reported that he fractured his right wrist while in service 
and was treated with a cast.  He had no current complaints 
regarding the wrist.  Examination of the right wrist showed 
no deformity.  Full range of motion was present, including 
full supination and pronation.  The examiner noted that the 
veteran had apparently sustained a fracture of the right 
wrist while in service which had healed without residual 
deformity or limitation of function.

Private medical records dated in February 1996 show the 
veteran reported that his right hand was painful and had been 
swollen for the past year.  On physical examination, his 
right 3rd finger had a flexor tendonitis, and it was 
indicated that his right hand likely had a ganglion cyst.  X-
rays of the hand showed degenerative changes with no evidence 
of 3rd metacarpal abnormality.  The examiner's impression was 
right hand discomfort with a right ganglion cyst and a right 
3rd finger flexor tendonitis.

In July 1998, the veteran was given a VA examination.  He 
reported that while stationed in Okinawa in August of 1945, 
he fell and injured his right wrist.  He said that he 
suffered a fracture of the distal radius, which was casted.  
He had current complaints of intermittent pain in the right 
wrist, particularly upon undertaking certain movements.  
Physical examination revealed good movement of the fingers of 
both hands.  Regarding his right wrist, flexion of the wrist 
was normal.  Extension of the wrist was to 10 degrees and 
caused pain.  Radial pulses were 2+ and equal.  X-rays of the 
right wrist showed narrowing of the radiocarpal joint, and 
there was no obvious acute bony or articular abnormality 
noted.  The impressions were narrowing of the radiocarpal 
joint and no evidence of fracture or dislocation.  The 
examiner's conclusion was residuals of fracture of the right 
wrist with degenerative arthritis secondary to old injury.

In August 1998, the RO granted an increased rating of 10 
percent for the veteran's service-connected residuals of a 
right wrist fracture.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, a 10 percent rating may be assigned for 
each involved major joint or group of minor joints, even 
though the limited motion would not be compensable under the 
limitation of motion codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.

The maximum rating for limitation of motion of the wrist is 
10 percent, and such is assigned when dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with forearm.  38 C.F.R. § 4.71a, Code 5215.  A rating in 
excess of 10 percent for a wrist disability is available only 
where it is shown that there is wrist ankylosis of a 
specified degree.  38 C.F.R. § 4.71a, Code 5214.   

The veteran's most recent VA examination found right wrist 
arthritis with normal flexion and mild limitation of 
extension.  The presence of arthritis with some limitation of 
motion of the right wrist supports only a 10 percent rating.  
As this is the maximum rating for limitation of wrist motion, 
the effects of pain on motion do not affect the rating.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Spencer v. West, 13 Vet.App. 376 
(2000); Johnston v. Brown, 10 Vet.App. 80 (1997).  The 
evidence does not show that the veteran's right wrist is 
ankylosed (i.e, fixed or frozen in one position), and thus a 
higher rating under Code 5214 for ankylosis is not in order. 

The Board has considered whether a rating higher than 10 
percent for residuals of a right wrist fracture is warranted 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
The Board does not have the authority to assign an 
extraschedular rating in the first instance, although it may 
consider whether referral of the case to appropriate VA 
officials is warranted for consideration of an extraschedular 
rating.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case with regard to the veteran's residuals of 
a right wrist fracture, and the schedular 10 percent rating 
which has been assigned adequately compensates him for the 
related industrial impairment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Thus the Board finds no basis 
for referral of the case for extraschedular consideration. 

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for residuals of a right 
wrist fracture.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

An increase in a 10 percent rating for residuals of right 
wrist fracture is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



